If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



MCCARTY JI LIANG, by Next Friend MEI                               FOR PUBLICATION
SHAW,                                                              May 16, 2019
                                                                   9:15 a.m.
               Plaintiff-Appellee,

v                                                                  No. 341010
                                                                   Wayne Circuit Court
GUANG HUI LIANG and G. LIANG, INC., doing                          LC No. 17-008903-NO
business as CHAN’S CHINESE RESTAURANT,
INC.,

               Defendants-Appellants.


Before: MURRAY, C.J., and SAWYER and REDFORD, JJ.

MURRAY, C.J.

        We granted defendants’, Guang Hui Liang (Liang) and G. Liang, Inc., doing business as
Chan’s Chinese Restaurant, Inc. (Chan’s), application for leave to appeal1 to consider whether
Liang is entitled to parental immunity from the claims brought against him by his son, plaintiff
McCarty Ji Liang, for an injury plaintiff suffered at Liang’s business. For the reasons that
follow, we hold that parental immunity bars the negligence-based claims against Liang, but that
the immunity doctrine has no bearing on the premises liability claim against the corporate entity.
Accordingly, we affirm in part, reverse in part, and remand for further proceedings consistent
with this opinion.

                                        I. BACKGROUND

        This case arises from the injuries suffered by plaintiff at Chan’s, his father Liang’s
restaurant.2 Plaintiff, who was five years old at the time, arrived at Chan’s between 9:30 p.m.


1
 Liang v Liang, unpublished order of the Court of Appeals, entered April 17, 2018 (Docket No.
341010).
2
 Liang was the sole owner, operator, and employee of Chan’s, a takeout restaurant generally
open between 11:00 a.m. and 11:00 p.m.

                                               -1-
and 10:00 p.m. with his mother, Guo Ying Cao, to surprise Liang for Father’s Day. Although
Chan’s operated as a takeout restaurant only, it had a full dining room in the front where plaintiff
and Cao waited while Liang prepared for closing by cleaning and prepping food for the next day.
When Cao walked away to inform a customer at the takeout window that Chan’s had closed for
the night, plaintiff wandered out of the dining area and into a room that housed the restaurant’s
industrial meat grinder. The room, separated from the kitchen, was near the bathroom, and the
meat grinder was plugged in on the floor. Plaintiff attempted to operate the meat grinder, but
caught and injured his hand in the machine, ultimately requiring amputation of his hand.

         In his suit against defendants, plaintiff alleged common-law negligence, negligent
infliction of emotional distress (NIED), and premises liability. In lieu of an answer, defendants
moved for summary disposition of the complaint pursuant to MCR 2.116(C)(7) and (8), asserting
entitlement to parental immunity from plaintiff’s claims. Plaintiff responded by arguing that
parental immunity could not shield Chan’s, a corporate entity, from liability, and that his
complaint did not allege negligent supervision as Liang was acting in a business capacity at the
time of the injuries. Further, plaintiff asserted that parental immunity did not apply to his
premises liability claim because property owners owe a heightened duty of care to licensees.
Ultimately, the trial court denied defendants’ motion, holding that parental immunity could not
shield defendants from liability because Liang was acting as a business owner when plaintiff’s
injuries occurred, and had a duty to plaintiff as an invitee on the property.

                                          II. ANALYSIS

        We first address defendants’ argument that the trial court erred when it concluded that
parental immunity did not bar plaintiff’s claims against Liang. We agree and hold that,
notwithstanding the fact that plaintiff’s injuries occurred at Chan’s, Liang’s business, Liang was
entitled to parental immunity.

        “This Court reviews de novo a trial court’s decision to deny a motion for summary
disposition.” Rowland v Washtenaw Co Rd Comm, 477 Mich. 197, 202; 731 NW2d 41 (2007).
“Under MCR 2.116(C)(7), summary disposition is proper when a claim is barred by immunity
granted by law.” Fane v Detroit Library Comm, 465 Mich. 68, 74; 631 NW2d 678 (2001).
When deciding the motion, “a court must consider the pleadings, affidavits, depositions,
admissions, and other documentary evidence submitted in a light most favorable to the
nonmoving party.” Fields v Suburban Mobility Auth for Regional Transp, 311 Mich. App. 231,
234; 874 NW2d 715 (2015). “If there is no factual dispute, whether a plaintiff’s claim is barred
under a principle set forth in MCR 2.116(C)(7) is a question of law for the court to decide.” Id.
(quotation marks and citations omitted).

                                  A. PARENTAL IMMUNITY

        Michigan courts had for many decades recognized the doctrine of parental immunity,
which prohibited a minor from suing her parent in tort. See Elias v Collins, 237 Mich. 175, 177;
211 N.W. 88 (1926), overruled by Plumley v Klein, 388 Mich. 1, 8; 199 NW2d 169 (1972). The
Elias Court stated that the doctrine was created at common law to serve “the interest of the peace
of the family and of society, and is supported by sound public policy.” Elias, 237 Mich. at 177.
In 1972, however, the doctrine was redefined and limited, and was expressed as permitting “[a]
child [to] maintain a lawsuit against his parent for injuries suffered as a result of the alleged
                                                -2-
ordinary negligence of the parent,” except “(1) where the alleged negligent act involves an
exercise of reasonable parental authority over the child; and (2) where the alleged negligent act
involves an exercise of reasonable parental discretion with respect to the provision of food,
clothing, housing, medical and dental services, and other care.” Plumley, 388 Mich. at 8.

       In Goodwin v Northwest Mich Fair Ass’n, 325 Mich. App. 129, 143-144; 923 NW2d 894
(2018), our Court recently set out the current standards governing the application of the parental-
immunity doctrine:

              Although parents undoubtedly have a duty to supervise their children, the
       law generally does not allow children to recover damages from their parents for a
       breach of this duty. In particular, “[a]t common law, a minor could not sue his or
       her parents in tort.” The Michigan Supreme Court generally abolished intra-
       family tort immunity in Plumley, holding that a child could maintain a lawsuit
       against his or her parents for an injury resulting from a parent’s negligence.
       However, the Plumley Court retained two exceptions to this rule, concluding that
       parental immunity remained:

               (1) where the alleged negligent act involves an exercise of
               reasonable parental authority over the child; and (2) where the
               alleged negligent act involves an exercise of reasonable parental
               discretion with respect to the provision of food, clothing, housing,
               medical and dental services, and other care.

       A claim for negligent parental supervision of a child falls within the first Plumley
       exception, meaning that a parent is granted immunity and a child may not sue a
       parent for negligent supervision. [Citations omitted.]

See also Vandonkelaar v Kid’s Kourt, LLC, 290 Mich. App. 187, 196; 800 NW2d 760 (2010)
(MURRAY, J., dissenting) (“Although parents traditionally enjoyed immunity from suit by their
minor child should they breach the duties owed to the child, the modern rule is that a child may
sue his parents for negligence. Plumley, 388 Mich. at 8. An exception to this rule in Michigan,
however, extends immunity to parents ‘where the alleged negligent act involves an exercise of
reasonable parental discretion with respect to the provision of food, clothing, housing, medical
and dental services, and other care.’ ” Id.). The pivotal question for resolution here is whether
the allegations against Liang fall within the first Plumley exception.

        “In determining whether a defendant was exercising reasonable parental authority, the
question is not whether the defendant acted negligently, but whether the alleged act reasonably
fell within one of the Plumley exceptions,” Phillips v Deihm, 213 Mich. App. 389, 395; 541
NW2d 566 (1995), and this Court has repeatedly held that a claim for negligent parental
supervision falls under the first exception, Paige v Bing Constr Co, 61 Mich. App. 480, 484; 233
NW2d 46 (1975) (“A parent’s exercise of authority over his or her child involves more than
discipline. It includes the providing of instruction and education so that a child may be aware of
dangers to his or her well being.”); McCallister v Sun Valley Pools, Inc, 100 Mich. App. 131, 139;
298 NW2d 687 (1980); Goodwin, 325 Mich. App. at 144.


                                                -3-
        Consequently, this Court has applied the parental-immunity doctrine where a child died
from injuries sustained after falling into a man-made hole on a construction site, Paige, 61 Mich
App at 481, a 15-year-old boy injured himself diving into his family’s swimming pool,
McCallister, 100 Mich. App. at 133, a seven-year-old girl shot herself with a loaded gun while on
a fishing trip with her father, Wright v Wright, 134 Mich. App. 800, 803; 351 NW2d 868 (1984),
and a child injured himself on a dirt bike given to him by his father, Haddrill v Damon, 149
Mich. App. 702, 703-704; 386 NW2d 643 (1986).

        We see no meaningful distinction between the cases cited above and the circumstances
and claims at issue here. Despite plaintiff’s efforts to plead in avoidance of parental immunity,
the gravamen of his complaint consists of claims grounded in negligent supervision. See
McCallister, 100 Mich. App. at 139 (“The gravamen of plaintiff’s pleadings can only be construed
as an action for negligent parental supervision.”). Specifically, plaintiff alleged in his complaint
that Liang failed to secure the meat grinder, protect him from the foreseeable risk of harm posed
by the dangerous meat grinder, and warn him of the danger. These allegations focus exclusively
on Liang’s alleged failure to properly supervise plaintiff by preventing him from roaming,
unsupervised, into a separate room that led to his injuries, or to instruct plaintiff regarding
apparent dangers on the premises. These actions (or inactions) fall squarely within the first
Plumley exception.

        That the injury occurred at Liang’s business does not alter our conclusion. Neither this
Court nor the Supreme Court has recognized a business exception to the applicability of parental
immunity. What is dispositive under Plumley and its progeny is that plaintiff is suing his father
for injuries that occurred as a result of his alleged failure to supervise. Since plaintiff’s
allegations against Liang are grounded in negligent supervision, they fall under the first Plumley
exception no matter where the alleged negligent supervision occurred. Accordingly, Liang was
entitled to parental immunity,3 and the trial court erred when it denied summary disposition of
plaintiff’s claims against Liang. 4

                                   B. PREMISES LIABILITY

       On the other hand, the trial court properly denied summary disposition of plaintiff’s
premises liability claim against Chan’s. Although plaintiff alleged both ordinary negligence and
premises liability against Chan’s, we analyze the allegations under the premises liability
framework only because “plaintiff’s injur[ies] arose from an allegedly dangerous condition on
the land,” Buhalis v Trinity Continuing Care Servs, 296 Mich. App. 685, 692; 822 NW2d 254



3
  Chan’s, of course, is not entitled to parental immunity. See Wayne Oakland Bank v Adam’s
Rib, 48 Mich. App. 144, 146-147; 210 NW2d 121 (1973), where this Court held that parental
immunity could not shield a partnership from liability for the negligence of a partner.
4
  The existence of liability insurance does not alter our conclusion. As stated in McCallister, 100
Mich. App. at 142, “it must be concluded that the presence of liability insurance alone is
insufficient to justify the abrogation of parental immunity where the exercise of reasonable
parental authority over the child is involved.”

                                                -4-
(2012), the meat grinder, and Chan’s liability arose solely from its “duty as owner, possessor, or
occupier of [the] land,” id.

       Defendants argue that plaintiff’s claims against Chan’s are barred as a matter of law
because Chan’s did not have a duty to supervise plaintiff while he was under Cao’s supervision.
“A motion under MCR 2.116(C)(8) tests the legal sufficiency of the complaint. All well-pleaded
factual allegations are accepted as true and construed in a light most favorable to the
nonmovant.” Maiden v Rozwood, 461 Mich. 109, 119; 597 NW2d 817 (1999). When deciding a
motion brought under MCR 2.116(C)(8), a court considers only the pleadings. MCR
2.116(G)(5); Maiden, 461 Mich. at 119-120. The motion “may be granted only where the claims
alleged are ‘so clearly unenforceable as a matter of law that no factual development could
possibly justify recovery.’ ” Maiden, 461 Mich. at 119, quoting Wade v Dep’t of Corrections,
439 Mich. 158, 162; 483 NW2d 26 (1992).

       As defendants assert, “property owners generally owe no duty to supervise minor
children of guests on their property.” Wheeler v Central Mich Inns, Inc, 292 Mich. App. 300,
305; 807 NW2d 909 (2011); see also Stopczynski v Woodcox, 258 Mich. App. 226, 236-237; 671
NW2d 119 (2003); Bradford v Feeback, 149 Mich. App. 67, 71-72; 385 NW2d 729 (1986).
However, this rule applies only to claims of ordinary negligence. Wheeler, 292 Mich. App. at
304-305. Bradford, like this case, involved both failure-to-supervise ordinary negligence and
premises liability claims, and the Court applied the rule to the ordinary negligence claim only.
Bradford, 149 Mich. App. at 70-72.

        In the context of premises liability, the law imposes on landowners the duty to take
“reasonable or ordinary care to prevent injury” to child licensees from dangerous conditions on
the land. Bragan v Symanzik, 263 Mich. App. 324, 329; 687 NW2d 881 (2004) (quotation marks
and citation omitted). Because defendants do not dispute that plaintiff was a licensee5 of Chan’s
on the night of his injuries, thus imposing on them a duty to take reasonable care to prevent his
injury, and the rule that property owners owe no duty to supervise minor children applies only to
claims of ordinary negligence, we hold that the denial of summary disposition of plaintiff’s
premises liability claim under MCR 2.116(C)(8) was appropriate. The claim is not “so clearly




5
  “A ‘licensee’ is a person who is privileged to enter the land of another by virtue of the
possessor’s consent,” and the category generally includes social guests. Stitt v Holland
Abundant Life Fellowship, 462 Mich. 591, 596; 614 NW2d 88 (2000). “An ‘invitee’ is a person
who enters upon the land of another upon an invitation which carried with it an implied
representation, assurance, or understanding that reasonable care has been used to prepare the
premises, and make [it] safe for [the invitee’s] reception,” and the term generally applies to those
entering a property for business purposes. Id. at 596-597 (quotation marks and citation omitted;
alterations in original). As plaintiff entered Chan’s as a social guest of Liang’s, he would be
considered a licensee for premises liability purposes, something defendants do not argue against.
Regardless, premises owners owe a heightened duty of care to child invitees, as well. Bragan,
263 Mich. App. at 333.

                                                -5-
unenforceable as a matter of law that no factual development could possibly justify recovery.”
Maiden, 461 Mich. at 119 (quotation marks and citation omitted).6

        Affirmed in part, reversed in part, and remanded for further proceedings consistent with
this opinion. We do not retain jurisdiction.



                                                             /s/ Christopher M. Murray
                                                             /s/ David H. Sawyer
                                                             /s/ James Robert Redford




6
    Defendants do not raise any argument with regard to plaintiff’s NIED claim against Chan’s.

                                                -6-